DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over USB 2.0 Link Power Management Addendum (provided by Applicant on 6/16/21) (hereinafter “LPM”) and Hu et al. (“Hu”) (U.S. Patent Application Publication Number 2017/0270067). 
Regarding Claims 1 and 11, LPM discloses a serial bus repeater (Section 4.1; i.e., a USB hub), comprising: 
a port circuit configured to communicate via a serial bus (Section 4.1; i.e., communication over a USB bus); and 
a low power state detection circuit, comprising: 
a power state transaction identification circuit configured to identify a power state transaction on the serial bus, wherein the power state transaction is indicative of entering a reduced power state (Section 4.1, first paragraph). 
LPM does not expressly disclose a bus state identification circuit configured to identify a value of termination resistance on the serial bus that is indicative of entering the reduced power state.
In the same field of endeavor (e.g., power conservation techniques), Hu teaches a bus state identification circuit configured to identify a value of termination resistance on the serial bus that is indicative of entering the reduced power state (paragraphs 0020 and 0025).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Hu’s teachings of power conservation techniques with the teachings of LPM, for the purpose of being able to detect the power mode status more quickly than reading the specific commands from the host.

Regarding Claim 2, Hu teaches wherein the low power state detection circuit is configured to trigger the bus state identification circuit to measure the termination resistance on the serial bus responsive to the power state transaction identification circuit identifying the power state transaction on the serial bus (paragraph 0020).

Regarding Claim 3, LPM discloses wherein the power state transaction identification circuit comprises a packet timer circuit configured to measure a duration of each packet on the serial bus (Section 4.1.1, first paragraph).

Regarding Claim 4, LPM discloses wherein the power state transaction identification circuit comprises a packet sequence identification circuit coupled to the packet timer circuit and configured to identify a series of sequential packets on the serial bus, wherein each of the sequential packets has a duration indicative of the power state transaction (Section 4.1.1, first paragraph).

Regarding Claims 5 and 12, LPM discloses wherein the series of sequential packets comprises: a first packet having a first predetermined duration; a second packet, immediately subsequent to the first packet, having the first predetermined duration; and a third packet, immediately subsequent to the second packet, having a second predetermined duration (Section 4.1.1, first paragraph).

Claims 6-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LPM and Hu as applied to Claims 1 and 11, and further in view of Wang et al. (“Wang”) (U.S. Patent Application Publication Number 2019/0288743).
Regarding Claim 6, LPM and Hu do not expressly disclose wherein the port circuit comprises: a differential receiver; a first termination resistor coupled to a first differential input terminal of the differential receiver; and a second termination resistor coupled to a second differential input terminal of the differential receiver.
In the same field of endeavor (e.g., power conservation techniques), Wang teaches wherein the port circuit comprises: a differential receiver (Figure 3, item 324); a first termination resistor coupled to a first differential input terminal of the differential receiver (Figure 3, item R1); and a second termination resistor coupled to a second differential input terminal of the differential receiver (Figure 3, item R2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Wang’s teachings of power conservation techniques with the teachings of LPM and Hu, for the purpose of adjust the device resistance in accordance with the selected power save mode.
Regarding Claim 7, Wang teaches wherein the bus state identification circuit comprises a switch coupled to the first termination resistor and the second termination resistor (Figure 3, items 310 and 312), and configured to selectably connect the first termination resistor and the second termination resistor to ground (Figure 3, item 302); a current source coupled to the first termination resistor and the second termination resistor (Figure 3, item 322); and a comparator coupled to the current source (Figure 3, item 326).

Regarding Claim 8, Wang teaches wherein the current source is configured to provide a current of approximately 20 microamperes (Figure 3, item 322; i.e., it would have been obvious to one of ordinary skill in the art to have provided 20 microamperes since it has been held that discovering the optimum or workable ranges involves only routine skill in the art [see In re Aller, 220 F.2d 454, 456 (CCPA 1955)]).

Regarding Claims 9 and 13, Wang teaches wherein the bus state identification circuit is configured to: open the switch responsive to the power state transaction identification circuit identifying the power state transaction on the serial bus; activate the current source responsive to opening the switch; and compare a voltage at the first termination resistor and the second termination resistor to a predetermined threshold voltage (paragraph 0051).

Regarding Claims 10 and 14, Wang teaches wherein the predetermined threshold voltage is approximately 100 millivolts; and the bus state identification circuit is configured to close the switch responsive to the voltage at the first termination resistor and the second termination resistor being less than the predetermined threshold voltage (paragraph 0054).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each reference discloses methods for identifying a low power state in a serial bus repeater.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186